DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 07/26/2022.
Claims 1-6, 8-16 are presented for examination.
Examiner would like to thank Applicant Representative for amending independent claims.
Response to Arguments
Applicant’s arguments/amendments with respect to claims 1, 13, and 15 have been fully considered and are persuasive.  The rejection of 35 USC 112 has been withdrawn. 
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/956,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. Applicants argued: “Independent claim 1 was rejected as being unpatentable over Zhao in view of Vasko. However, on page 19 of the Office Action, the Office indicates that claim 7 would be allowable if rewritten in independent form including all of the limitations of independent claim 1. In response, Applicant has amended independent claim 1 to include the allowable subject matter of dependent claim 7. Accordingly, Applicant respectfully asserts that independent claim 1 is allowable over Zhao and Vasko based on the incorporation of the allowable subject matter of dependent claim 7. Applicant has amended independent claim 15 in a similar manner to independent claim 1. Applicant respectfully asserts that independent claim 15 is allowable over Zhao and Vasko for at least the same reasons provided hereinabove for amended independent claim 1. …..Accordingly, Applicant respectfully requests the Office remove the rejection of claim 15 under 35 U.S.C. § 103 and grant an allowance thereof.”
Examiner respectfully agrees with the amendments. However, the subject matter of claim 7 included in the preamble instead on the body of the independent claims. As seen, the preamble as claimed does not considered a limitation and is of no significance to the claim construction. The claim preamble does not give any life, meaning, and vitality to the claim. The deletion of the preamble phrases does not affect the steps of the claimed invention. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0320768 A1 issued to Zhao et al in view of US Publication No. 2015/0074749 A1 issued to Vasko et al.

1. Zhao et al discloses a method for improving a chemical production process (See: Abstract, perform root-cause analysis on an industrial process), wherein a plurality of derivative chemical products are produced through a derivative chemical production process based on at least some derivative process parameters at a plurality of respective chemical production facilities , in which the chemical production facilities (Abstract, perform root-cause analysis on an industrial process…the method and system then select precursor candidates from the loaded process variables based on the cross-correlation scores and execute a parametric model for performing quantitative analysis of the selected precursor candidates) each comprise a separate respective facility, wherein at least some respective derivative process parameters are measured from the derivative chemical production process by a respective production sensor computer system
wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variables; par [0058] the data from the model parameters module may be loaded into the deployed first principles run-time model…the variable selection and preprocessing module receives additional process data from the data server…the deployed first principles run time model performs steady-state  calculation using loaded data, when the process reaches a steady-state, and provided output of the calculations to the deployed inferential run-time model, the deployed inferential run-time model uses the received output calculations to perform the prediction bias updates to correct the calculations of the continuous KPI estimations provided to the network environment 100), 
wherein the process model is transmitted to respective computing modules
wherein each computing module determines respective modification data for updating the process model by a numerical analysis based on the derivative process parameters at the respective chemical production facility and the process model (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).
	Zhao et al discloses communication network 108 but does not specify intranet (SeE: par [0086] the network can include public networks such as the internet, intranets, and automation networks).
It would have been obvious before the effective filing date to combine the remote asset management as taught by Vasko et al to causality analysis using hybrid model of Zhao et al would be to remotely viewing and configuring an industrial asset over a cloud infrastructure (Vasko et al, par [0002]).

2.  Vasko et al discloses the method according to claim 1, wherein  each computing module prevents the derivative process parameters from being transferred outside the respective facility intranetto access the industrial asset is denied; par [0086] the network can include public networks such as the internet, intranets, and automation networks).
It would have been obvious before the effective filing date to combine the remote asset management as taught by Vasko et al to causality analysis using hybrid model of Zhao et al would be to afford the end user the ability to deny access to selected aspects of industrial asset for reasons of safety, security, or business interests (Vasko et al, par [0046]).

3.  Zhao et al discloses the method according to claim 1, wherein  the derivative process parameters

4.  Zhao et al discloses the method according to claim 1, wherein the derivative process parameters
5.  Zhao et al discloses the method according to claim 4, wherein  the derivative process settings are at least partially determined, based on respective derivative product specifications regarding properties of the respective derivative chemical product 

6.  Zhao et al discloses the method according to claim 1, wherein
Zhao et al discloses communication network 108 but does not specify intranet (SeE: par [0086] the network can include public networks such as the internet, intranets, and automation networks).
It would have been obvious before the effective filing date to combine the remote asset management as taught by Vasko et al to causality analysis using hybrid model of Zhao et al would be to remotely viewing and configuring an industrial asset over a cloud infrastructure (Vasko et al, par [0002]).

12.  Zhao et al discloses the method according to claim 1, wherein each chemical production

13.  Zhao et al discloses the method according to claim 12, characterized in that when the updated process model is transmitted to each computing module, that computing module (8a, b) updates the respective derivative process settings, preferably, that the updated derivative process settings  are provided to the respective computer controlled production devices for controlling the derivative chemical production process (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).  

14. Zhao et al discloses the method according to claim 1, wherein the modification data
 
15. The instant claim recites substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.

16. Zhao et al discloses the method as claimed in claim 13, wherein the updated derivative process settings are provided to the respective computer controlled production devices for controlling the derivative chemical production process (See: par [0032] the data server 103 may be further communicatively coupled to a distributed control system 104, or any other plant control system which may be configured with instruments 109A-109I; par [0034]; par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100). 
Allowable Subject Matter
Claims 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 depends on claim 9 and therefore objected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        05/27/2022